
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.76



CROWN MEDIA HOLDINGS, INC.


DEFERRED COMPENSATION PLAN


AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008


Any statements regarding tax matters made herein, including any attachments,
cannot be relied upon by any person to avoid tax penalties and are not intended
to be used or referred to in any marketing or promotional materials. To the
extent this communication contains a tax statement or tax advice, Holland &
Hart LLP does not and will not impose any limitation on disclosure of the tax
treatment or tax structure of any transactions to which such tax statement or
tax advice relates.

Prepared by

[LOGO]

Phone (303) 295-8000 Fax (303) 295-8261 www.hollandhart.com

555 17th Street Suite 3200 Denver, Colorado 80202-3979 Mailing Address
P.O. Box 8749 Denver, Colorado 80201-8749

Aspen Billings Boise Boulder Carson City Cheyenne Colorado Springs Denver Denver
Tech Center Jackson Hole Las Vegas Reno
Salt Lake City Santa Fe Washington, D.C.

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 
   
   
  ARTICLE 1. DEFINITIONS     2   1.1   Account     2   1.2   Administrator     2
  1.3   Affiliated Entity     2   1.4   Applicable Interest Rate     2   1.5  
Applicable Interest Rate Fund     2   1.6   Base Salary     2   1.7  
Beneficiary     2   1.8   Change in Control     3   1.9   Code     3   1.10  
Company     3   1.11   Compensation     3   1.12   Director's Fees     3   1.13
  Disability     3   1.14   Effective Date     3   1.15   Eligible Employee    
3   1.16   Employer     3   1.17   Enrollment Period     4   1.18   409A Change
in Control     4   1.19   Fair Market Value     4   1.20   Hardship Withdrawal  
  5   1.21   Incentive Compensation     5   1.22   Outside Director     5   1.23
  Participant     5   1.24   Plan     5   1.25   Plan Year     5   1.26  
President     5   1.27   Regulation or Regulations     5   1.28   RSU Agreement
    5   1.29   RSU Cash Units     5   1.30   RSU Compensation     5   1.31   RSU
Stock Units     6   1.32   Scheduled In-Service Withdrawal     6   1.33   Stock
    6   1.34   Stock Tracking Fund     6   1.35   Termination     6  
ARTICLE 2. PARTICIPATION AND DEFERRAL
 
 
7
  2.1   Participation     7   2.2   Deferral of Compensation     7   2.3  
Credit to Participant's Account     9  
ARTICLE 3. VESTING AND INVESTMENT FUND ALTERNATIVES
 
 
10
  3.1   Vesting     10   3.2   Investment of Base Salary or Incentive
Compensation     10   3.3   Investment of RSU Compensation     10  
ARTICLE 4. TERMINATION AND DISTRIBUTION
 
 
12
  4.1   Termination of Active Participation     12   4.2   Scheduled In-Service
Withdrawals     12   4.3   Hardship Withdrawals     14  

i

--------------------------------------------------------------------------------



 
   
   
  4.4   Change in Control     14   4.5   Distribution of Account Following
Termination or Change in Control     14   4.6   Distribution Upon 409A Income
Inclusion     16   4.7   Distributions in the Event of Incompetence     17   4.8
  Source of Payments     17   4.9   Withholding     17   4.10   Distribution of
Account in the Event of Disability     17   4.11   Permitted Acceleration of
Payments     18  
ARTICLE 5. ADMINISTRATION OF PLAN
 
 
19
  5.1   Administrator     19   5.2   Effect of Administrator's Action     19  
ARTICLE 6. CLAIMS PROCEDURE AND ARBITRATION
 
 
21
  6.1   Claims     21   6.2   Initial Claim     21   6.3   Administrator Review
of Claim Denial     21   6.4   Arbitration     22  
ARTICLE 7. MISCELLANEOUS
 
 
25
  7.1   Amendment or Termination of Plan     25   7.2   Construction     25  
7.3   Funding     25   7.4   Participant's Interest     26   7.5   Governing Law
    26   7.6   Status Under ERISA and the Code     26   7.7   Employer's
Liability     26   7.8   Not a Contract of Employment     26   7.9   Notice    
26   7.10   Successors     27   7.11   Validity     27  

ii

--------------------------------------------------------------------------------






CROWN MEDIA HOLDINGS, INC.


DEFERRED COMPENSATION PLAN


(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)


        Crown Media Holdings, Inc. hereby amends and restates the Crown Media
Holdings, Inc. Deferred Compensation Plan (the "Plan"), effective January 1,
2008. The Plan was originally effective May 1, 2003 and amended and restated
effective March 10, 2004. The Plan is maintained as a plan of deferred
compensation for selected directors, members of the management and other highly
compensated employees of Crown Media Holdings, Inc. and certain of its
subsidiary and affiliated business entities.

1

--------------------------------------------------------------------------------






ARTICLE 1.
DEFINITIONS


        When used in this document, capitalized words and phrases will have the
following meanings unless the context clearly requires a different meaning:

1.1Account means the account established on the Company's books and records for
each Participant, which reflects the deferred amounts, which the Company
promises to pay to the Participant under the terms and conditions of this Plan.
Each Participant's Account may be subdivided into multiple sub-Accounts as
necessary or convenient to reflect the source of deferrals into the sub-Account
and the Funds into which the deferrals have been placed. The Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

1.2Administrator means the individual or committee appointed by the Compensation
Committee of the Board of Directors of the Company (the "Compensation
Committee") as provided in Section 5.1 to administer this Plan. If no one is
appointed, the Compensation Committee will serve as the Administrator.

1.3Affiliated Entity means any corporation, limited liability company, or other
business entity that is controlled by or under common control with the Company.

1.4Applicable Interest Rate means, effective for months beginning before
January 1, 2009, an interest rate per diem equal to (i) the prime rate of
interest reported by Bloomberg L.P. as in effect on the first day of each month,
(ii) plus 1%. Effective for months beginning on and after January 1, 2009,
"Applicable Interest Rate" means an interest rate per diem equal to Moody's
Average Corporate Bond Yield as in effect on the first day of each month. The
Administrator may prospectively specify a different rate of interest (including
a different benchmark) to be used as the Applicable Interest Rate.

1.5Applicable Interest Rate Fund means the fund in which a Participant elects to
invest his or her cash Compensation that is credited with the Applicable
Interest Rate.

1.6Base Salary means an Eligible Employee's annual base salary (excluding
bonuses, commissions, incentives and other forms of remuneration) payable for
services rendered to an Employer prior to reduction for any contributions to a
cafeteria plan established under Section 125 of the Code or a cash or deferred
arrangement established under Section 401(k) of the Code.

1.7Beneficiary means the person or persons or other entity or entities that have
been designated by the Participant to receive, after the Participant's death,
benefits under the Plan in accordance with the terms of the Plan.

1.8Change in Control occurs on the date that Hallmark Cards, Inc. ceases to
hold, either directly or indirectly, more than 50% of both the equity and voting
power of the Company., but only if there has also been a 409A Change in Control.

1.9Code means the Internal Revenue Code of 1986, as amended from time to time.

1.10Company means Crown Media Holdings, Inc., a Delaware corporation.

1.11Compensation means (i) amounts payable to an Eligible Employee as Base
Salary, Incentive Compensation and RSU Compensation during a Plan Year for
services rendered to an Employer or (ii) amounts payable by the Company or an
Affiliated Entity to an Outside Director as Director's Fees.

1.12Director's Fees means amounts paid to an Outside Director for services to
the Company or an Affiliated Entity.

2

--------------------------------------------------------------------------------



1.13Disability means the occurrence of the earlier of (a) or (b):

(a)The date the Participant receives notification from the Social Security
Administration that the Participant is deemed to be disabled under the terms of
the Social Security Act as then in effect; or

(b)In the sole discretion of the Administrator, the Participant:

(1)is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(2)is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company or any Affiliated Entity.

1.14Effective Date means January 1, 2008. The original effective date of the
Plan is May 1, 2003.

1.15Eligible Employee means any key member of management and other selected,
highly compensated key employees of the Company and Affiliated Entities employed
at the level of Vice President or above.

1.16Employer means the Company or any Affiliated Entity that has officers or
other highly compensated employees who are Eligible Employees.

1.17Enrollment Period means:

(a)with respect to Base Salary or Director's Fees for each Plan Year, the period
from November 1 through November 30 of the preceding Plan Year or such other
period that the Administrator may determine and communicate to Participants,
provided that, the period must end not later than December 31 of the preceding
Plan Year.

(b)with respect to RSU Compensation that constitutes Employment RSUs, the period
from November 1 through November 30 of the Plan Year preceding the beginning of
the service period for which the Employment RSUs are earned, or such other
period that the Administrator may determine and communicate to participants,
provided that, the period must end not later than December 31 of the Plan Year
preceding the beginning of the service period for which the Employment RSUs are
earned.

(c)with respect to Incentive Compensation and RSU Compensation that constitutes
Performance RSUs, no later than the June 30 preceding the period in which the
Incentive Compensation would otherwise be paid, or preceding the Plan Year in
which the RSU Compensation is vested under the RSU Agreement.

(d)with respect to each Eligible Employee and Outside Director who has not
previously been eligible to participate in the Plan (or any other Employer plan
considered an "account balance plan" that is at the election of the Eligible
Employee or Outside Director), as determined under Code Section 409A and the
Regulations, the period beginning on the date he or she is first designated as
eligible to participate in the Plan and ending 30 days after that date. If the
Compensation subject to the election is based on a specified performance period
and the election has become irrevocable as provided in Section 1.17(c), then the
election with respect to such Compensation will apply only to the portion of
Compensation paid for services to be performed after the election.

3

--------------------------------------------------------------------------------





1.18409A Change in Control means the date on which a third person, including a
"group" as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, becomes the beneficial owner of shares of the Company having more
than 50% of the total fair market value or stock of the Company, as provided for
a change in ownership of a corporation under Treas. Reg. § 1.409A-3(i)(5) or its
successor Regulation.

1.19Fair Market Value means the fair market value of the Stock, which shall be
equal to the closing price of the Stock on the NASDAQ stock market as of the
close of the regular business hours of the NASDAQ stock market (without regard
to any after-hours trading that may be commenced on the NASDAQ stock market), on
the immediately preceding date or, if there are no reported sales on such
immediately preceding date, on the last day prior to such date on which there
were sales of the Stock on the NASDAQ stock market or, if the Stock is not
listed on the NASDAQ stock market, on any national securities exchange on which
the Stock is listed. If there is no regular public trading market for such
Stock, the value of the Stock shall be determined by the Compensation Committee
of the Board of Directors of the Company in good faith.

1.20Hardship Withdrawal means payment of a portion of a Participant's Account
due to an unforeseeable emergency that results in severe financial hardship to
the Participant as provided in Section 4.3.

1.21Incentive Compensation means any amounts payable by an Employer to an
Eligible Employee as compensation for services under the terms of a plan,
agreement or other arrangement where such amounts are contingent upon the
achievement of specified objectives, provided that (i) the plan, agreement or
other arrangement refers to this Plan and grants the Eligible Employee the right
to defer such amounts under the terms of this Plan, or (ii) the Administrator
specifies in writing prior to the Enrollment Period for the Plan Year in which
such amounts would otherwise be paid in cash that the Eligible Employee may
defer part or all of such amounts under the terms of this Plan.

1.22Outside Director means a director of the Company or an Affiliated Entity who
is not an employee of the Company or any Affiliated Entity.

1.23Participant means an Eligible Employee or Outside Director who has an
Account balance under the terms of this Plan.

1.24Plan means the Crown Media Holdings, Inc. Deferred Compensation Plan as set
forth in this document and as amended from time to time.

1.25Plan Year means the twelve-month period beginning January 1 and ending
December 31.

1.26President means the President of Crown Media Holdings, Inc.

1.27Regulation or Regulations means the rules, regulations, interpretations and
procedures promulgated under Code § 409A, as modified from time to time.

1.28RSU Agreement means the Restricted Stock Unit Agreement documenting an award
of restricted stock units that is entered into by and between the Company and
the Eligible Employee.

1.29RSU Cash Units means the amount of RSU Compensation deferred that would
otherwise be settled in cash by the Company (but for the Participant's deferral)
and that is held by the Participant under the Plan in the Stock Tracking Fund in
the form of units that track the Fair Market Value of Stock but that are payable
solely in cash. Each RSU Cash Unit shall be equivalent to the Fair Market Value
of one share of Stock, but shall have no dividend or voting rights.

1.30RSU Compensation means the amount payable in cash or in shares of Stock to
an Eligible Employee to settle a vested restricted stock unit award pursuant to
the terms of the Crown Media

4

--------------------------------------------------------------------------------



Holdings, Inc. 2000 Long Term Incentive Plan and the RSU Agreement. RSU
Compensation includes "Performance RSUs" and "Employment RSUs." "Performance
RSUs" are restricted stock units for which the vesting is based on performance
measures such as stock price, EBITDA, prescriber revenue, prescriber renewals,
or similar measures. "Employment RSUs" are restricted stock units for which the
vesting is not based on performance measures, but rather on the passage of time.

1.31RSU Stock Units means the amount of RSU Compensation deferred that would
otherwise be settled in Stock by the Company (but for the Participant's
deferral) and that is held by the Participant under the Plan in the Stock
Tracking Fund in the form of units that track the Fair Market Value of Stock and
that are payable in Stock. Each RSU Stock Unit shall be equivalent to the Fair
Market Value of one share of Stock, but shall have no dividend or voting rights.

1.32Scheduled In-Service Withdrawal means an in-service withdrawal that is
elected and scheduled at the time a Participant elects to defer Compensation as
described in Section 4.2.

1.33Stock means shares of Class A common stock of the Company.

1.34Stock Tracking Fund means the investment alternative available only for
amounts deferred as RSU Compensation, in which RSU Compensation is invested
either as RSU Cash Units or RSU Stock Units. As of each dividend payment date
with respect to actual shares of Stock, the Administrator shall credit each
Employee's sub-Account invested in the Stock Tracking Fund as RSU Cash Units or
as RSU Stock Units with an amount equivalent to the dividends paid by the
Company on the number of shares of Stock equal to the RSU Stock Units or RSU
Cash Units then in the Participant's Stock Tracking Fund sub-Account. Such
dividend equivalent amounts credited to a Participant's Account shall be
"reinvested" in additional units in the RSU Stock Units and/or RSU Cash Units
sub-Account (whichever is applicable) at a price equal to the Fair Market Value
of such Stock as of the dividend payment date. In the event of any change in
corporate capitalization, such as a stock split or any extraordinary corporate
transaction, such as any merger, consolidation, separation including a spin-off
or any other distribution of stock of property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Administrator may make an adjustment to the number of RSU
Cash Units and RSU Stock Units credited to the Stock Tracking Fund to reflect
such change or transaction, as it may determine to be appropriate in its sole,
absolute and unfettered discretion.

1.35Termination means that the Eligible Employee has terminated employment or
the Outside Director has terminated services from the Company and all Affiliated
Entities, and has had a "separation from service" as determined in accordance
with Code § 409A and the Regulations.

* * * * End of Article 1 * * * *

5

--------------------------------------------------------------------------------




ARTICLE 2.
PARTICIPATION AND DEFERRAL


2.1PARTICIPATION.    Participation in this Plan will be limited to (i) Eligible
Employees, or (ii) Outside Directors. Following consultation with such
executives of the Company and Affiliated Entities, as he or she deems desirable,
the President may designate an Eligible Employee or Outside Director as eligible
to participate in this Plan. The President may delegate the authority to
designate eligibility for participation in the Plan to the Administrator or
another officer. An Eligible Employee or Outside Director will become a
Participant upon a deferral of Compensation as provided in Section 2.2.

2.2DEFERRAL OF COMPENSATION.

(a)An Eligible Employee may generally elect to defer up to 50% of his or her
Base Salary for any Plan Year and up to 100% of his or her Incentive
Compensation and/or RSU Compensation for any Plan Year. The Administrator may
establish lower limits for deferrals by designated Eligible Employees or classes
of Eligible Employees.

(b)An Outside Director may elect to defer up to 100% of his or her Director's
Fees for any Plan Year.

(c)To defer part or all of his or her Compensation, each Eligible Employee and
Outside Director must file a written election with the Administrator during the
applicable Enrollment Period.

(d)An election to defer must be filed during the Enrollment Period for the Plan
Year in which Compensation would be payable in cash if the election to defer
were not filed. An election to defer Compensation for any Plan Year is
irrevocable after the close of the Enrollment Period for such Plan Year.

(1)An election to defer Compensation must identify (i) the source of
Compensation to be deferred and (ii) the percentage (expressed in integral
multiples of 1%) of each source to be deferred; provided, however, that in the
case of RSU Compensation the percentage must be expressed in integral multiples
of 10%. A minimum of $5,000 of Compensation (valued at the time the election to
defer is made), which may be satisfied from any form of Compensation, must be
deferred for any Plan Year (prorated for the initial Plan Year or for any
Eligible Employee who first becomes a Participant after the first day of any
Plan Year if such Compensation is either Base Salary or Incentive Compensation
but not if such Compensation is RSU Compensation), and the Administrator may
increase this minimum deferral for any Plan Year by notice to Participants. The
minimum deferral requirement shall not apply to any deferral of RSU
Compensation.

(2)The maximum amount which can be deferred by any Participant will be limited
so that non-deferred Compensation will be sufficient to satisfy tax (including
FICA) and other withholding requirements as determined in the sole and complete
discretion of the Administrator.

(e)When a Participant files an election to defer Compensation, such Participant
must submit an election on a form provided by the Administrator specifying the
age or date on which his or her Account shall be distributed. The Participant
may choose a distribution date no sooner than January of the Plan Year following
the Plan Year to which the deferral relates, and not later than his or her
Termination.

(1)If the Participant specifies a date that occurs prior to the Participant's
Termination, the amount of Compensation deferred subject to the election will be
paid as a Scheduled In-Service Withdrawal as described in Section 4.2.

6

--------------------------------------------------------------------------------



(2)If a Participant files an election to defer Compensation, but fails to
specify a distribution date, and except as otherwise provided in the Plan, the
Compensation to which the election relates will be deferred until the earliest
of the following to occur:

(i)the Participant's Termination;

(ii)the Participant's Disability; or

(iii)the Participant's death.



(f)When he or she files an election to defer RSU Compensation, a Participant
also must elect the investment fund to which the RSU Compensation will be
credited if the RSU Compensation is settled by the Company in cash. A
Participant may divide the RSU Compensation between the Applicable Interest Rate
Fund and the Stock Tracking Fund; provided, that any such election must be in
increments of at least 10%.

(g)Notwithstanding a Participant's deferral election, a Participant's deferral
election shall be cancelled if required under the 401(k) plan sponsored by the
Employer due to the Participant's hardship distribution from the 401(k) plan,
pursuant to the requirements of Treas. Reg. § 1.401(k)-1(d)(3), or under
Section 4.3. After the cancellation period required under the 401(k) plan or
under Section 4.3 has expired, the Participant may execute a new deferral
election under this Plan, in accordance with the regular timing requirements for
deferral elections under the Plan.



2.3CREDIT TO PARTICIPANT'S ACCOUNT.

(a)Any amounts attributable to Base Salary deferred by a Participant who is an
Eligible Employee will be credited to his or her Account as soon as
administratively practicable after the date on which the deferred amount would
have been paid in cash if not deferred.

(b)Any amounts attributable to Incentive Compensation that are deferred by a
Participant who is an Eligible Employee will be credited to his or her Account
as soon as administratively practicable after the date on which the deferred
amount would have been paid in cash if not deferred. For example, if an
Incentive Compensation award is earned based on the business results of an
Employer's fiscal year and cannot be determined until the Employer's financial
records are closed for the fiscal year, then the Incentive Compensation will be
credited to the Participant's Account as soon as possible after the end of the
Employer's fiscal year, but no sooner than the date on which such Incentive
Compensation is payable to other employees of Employer in general for that
fiscal year. If such amounts are credited more than 30 days after the Incentive
Compensation is payable to other employees, they will be increased by the
Applicable Interest Rate for the period from the date after the Incentive
Compensation is payable to other employees through the date on which it is
credited to the Participant's Account.

(c)Any amounts attributable to RSU Compensation that are deferred by a
Participant who is an Eligible Employee shall be credited to his or her Account
as soon as administratively practicable after the date on which the restricted
stock units are settled pursuant to the RSU Agreement.

(d)Any amounts attributable to Director's Fees that are deferred by a
Participant who is an Outside Director will be credited to his or her Account as
of the first day of the Plan Year in which the deferred amount would have been
paid in cash if not deferred.

* * * * End of Article 2 * * * *

7

--------------------------------------------------------------------------------




ARTICLE 3.
VESTING AND INVESTMENT FUND ALTERNATIVES


3.1VESTING.    Any Compensation credited to a Participant's Account at his or
her election and earnings credited on such amounts will be fully and immediately
vested and non-forfeitable.

3.2INVESTMENT OF BASE SALARY OR INCENTIVE COMPENSATION.    The balance in a
Participant's sub-Accounts attributable to deferrals of Base Salary, Incentive
Compensation or Director's Fees shall automatically be allocated to the
Applicable Interest Rate Fund and shall be credited daily with interest at the
Applicable Interest Rate (which will be adjusted on the first day of each
calendar month).

3.3INVESTMENT OF RSU COMPENSATION.

(a)RSU Compensation Settled in Cash.    In accordance with Section 2.2(f), each
Participant who is an Eligible Employee shall make an election with respect to
RSU Compensation that is settled in cash at the same time the Participant makes
an election to defer under Section 2.2(c). The election shall apply to 100% of
the amount of the RSU Compensation deferred. The Participant may elect to have
the RSU Compensation credited either to the Applicable Interest Rate Fund or to
the Stock Tracking Fund or to both. If the Participant elects the Stock Tracking
Fund investment alternative, then, as of the date the RSU Compensation is
credited to the Participant's Account, the amount shall be used to credit the
Stock Tracking Fund with RSU Cash Units. The number of RSU Cash Units shall be
calculated by dividing the amount of RSU Compensation credited to the Stock
Tracking Fund by the then-current Fair Market Value of the Stock. All amounts
credited as RSU Cash Units shall be distributed to the Participant or his or her
Beneficiary in the form of cash as provided in Section 4.8. If an election is
not made with respect to RSU Compensation settled in cash, the Participant shall
be deemed to have elected that all amounts be allocated to the Applicable
Interest Rate Fund.

(b)RSU Compensation Settled in Stock.    All RSU Compensation settled in Stock
shall be credited to the Participant's Account in the form of RSU Stock Units
and shall automatically be allocated to a Participant's sub-Account in the Stock
Tracking Fund. The number of RSU Stock Units shall be equal to the number of
shares of Stock for which the RSUs were settled. All amounts credited as RSU
Stock Units shall be distributed to the Participant or his or her Beneficiary in
the form of Stock as provided in Section 4.8.

(c) Elimination of Stock Tracking Fund.    The Stock Tracking Fund shall be
eliminated as an investment alternative in the event of the de-listing of the
Stock, a "going private" transaction by the Company, or any other event
determined by the Administrator in its sole, absolute and unfettered discretion
that eliminates a market for the Stock. Upon the elimination of the Stock
Tracking Fund, all amounts in the Stock Tracking Fund for each Participant
(valued by multiplying the number of a Participant's RSU Cash Units and/or RSU
Stock Units in the Stock Tracking Fund as of the date of the event by the Fair
Market Value of the Stock as of date immediately prior to the event) shall be
transferred to the Applicable Interest Rate Fund as soon as practicable.

* * * * End of Article 3 * * * *

8

--------------------------------------------------------------------------------






ARTICLE 4.
TERMINATION AND DISTRIBUTION


4.1TERMINATION OF ACTIVE PARTICIPATION.

(a)The President may direct that a Participant's ability to defer amounts into
this Plan be terminated at any time; Termination is not necessary. If a
Participant's active participation is terminated and he or she continues
employment with the Company or an Affiliated Entity, or continues his or her
services as an Outside Director, the Participant will not be eligible to defer
additional Compensation, but his or her Account will continue to be deferred and
will be credited with earnings until distributed under the provisions of the
Plan. Any such Participant may make or modify any elections regarding
distributions in the same manner as an active Participant.

(b)Active participation in this Plan by an Eligible Employee or Outside Director
will terminate automatically upon Termination for any reason.

4.2SCHEDULED IN-SERVICE WITHDRAWALS.    Subject to the rules of this
Section 4.2, a Participant may elect a Scheduled In-Service Withdrawal of part
or all of his or her Account attributable to Compensation deferred on or after
the Effective Date. A Scheduled In-Service Withdrawal must be scheduled at the
time an election is made to defer Compensation and must be made in accordance
with Section 2.2.

(a)An election to receive a Scheduled In-Service Withdrawal must be filed
together with the election to defer Compensation for a Plan Year during the
applicable Enrollment Period and may be expressed as a percentage of
Compensation deferred in the Plan Year, or as a specific dollar amount (provided
that the specific dollar amount is not greater than the amount deferred in the
Plan Year).

(b)The minimum Scheduled In-Service Withdrawal is $5,000. The election to
receive a Scheduled In-Service Withdrawal must specify the method of
distribution applicable to the Participant's Scheduled In-Service Withdrawal;
however, notwithstanding the foregoing, if a Scheduled In-Service Withdrawal is
less than or equal to $25,000, it will be paid in a single lump sum payment and
the Participant will not have discretion to choose a different method of
distribution. If a Scheduled In-Service Withdrawal is greater than $25,000, the
Participant may choose among the following methods of distribution in accordance
with the form provided by the Administrator:

(1)a single lump sum payment; or

(2)equal annual installments over a designated period of five years.

All lump sum or installment payments of Scheduled In-Service Withdrawals will be
paid in January of the Plan Year when scheduled, and the source of each annual
installment will be determined in accordance with Section 4.8. In the event the
Participant fails to properly designate the method of distribution for a
Scheduled In-Service Withdrawal, such amount shall be payable in the form of a
single lump sum.

(c)A Participant may make a subsequent election change to accelerate or defer
the Scheduled In-Service Withdrawal, or to change the method of distribution of
a Participant's Scheduled In-Service Withdrawal, to another time or method of
distribution permitted under the Plan, by filing a written election as specified
in this subsection (c).

(1)For subsequent election changes made on or before December 31, 2008, the
election shall apply only to amounts that would not otherwise be payable in 2008
and may not cause an amount to be paid in 2008 that would not otherwise be
payable in 2008.

9

--------------------------------------------------------------------------------



(2)For subsequent election changes made on or after January 1, 2009, the
election must satisfy the following conditions:

(A)the subsequent election to delay a payment shall not take effect until
12 months after the date on which the election is made;

(B)the subsequent election to delay a payment must be made no later than
12 months prior to the date of the first Scheduled In-Service Withdrawal; and

(C)the first payment must be deferred for a period of at least five years from
the date the Scheduled In-Service Withdrawal would otherwise have been made or
have begun to have been made, in the case of installments.

The Administrator will not cure a faulty change in election. Accordingly, if the
Participant's subsequent election does not satisfy the conditions specified in
this subsection (c), the prior election shall be used to determine the timing
and form of Scheduled In-Service Withdrawal. Elections under this subsection (c)
will not affect the timing of distributions made on account of Termination,
death or Disability. A Participant may make only two election changes per
Scheduled In-Service Withdrawal, and the change may not extend the payment
beyond Participant's Termination. A Participant may only change the distribution
method to one that is permissible under the terms of this Plan. After the first
installment of any Scheduled In-Service Withdrawal is paid, the remaining
installments may not be further deferred.

4.3HARDSHIP WITHDRAWALS.    In the event of a Participant's severe financial
hardship prior to the Participant's Termination, the Participant may request a
Hardship Withdrawal of some or all of the Participant's Account. Whether a
Participant has a severe financial hardship shall be determined by the
Administrator in the Administrator's discretion, based on all relevant facts and
circumstances. The Administrator shall require such evidence as is reasonably
necessary to determine if a Hardship Withdrawal is warranted and satisfies the
requirements of a severe financial hardship pursuant to Code § 409A and the
Regulations. A Hardship Withdrawal may be permitted for an unforeseeable
emergency causing severe financial hardship to the Participant resulting from
one or more of the following:

(a)Accident or illness of the Participant, the Participant's spouse, the
Participant's dependent (as defined in Code § 152, without regard to
Code § 152(b)(1), (b)(2), and (d)(1)(B)), or the Participant's Beneficiary;

(b)Loss of the Participant's property due to casualty; and

(c)Similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

The purchase of a home or payment of college tuition is not a severe financial
hardship. The definition of severe financial hardship shall be interpreted in
accordance with Code § 409A and the Regulations.

The Administrator shall determine the amount available to the Participant, if
any, in accordance with the Regulations. A Hardship Withdrawal will be limited
to the amount required for the demonstrated need, including the amount needed to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by cessation of deferrals under the
Plan. A Hardship Withdrawal requires the Participant to suspend deferrals of
Base Salary or Director Fees for a period of six months.

10

--------------------------------------------------------------------------------



A Hardship Withdrawal will be paid in a single lump sum payment as soon as
administratively feasible after the Administrator approves the distribution.

4.4CHANGE IN CONTROL.    Upon the occurrence of a Change in Control, whether or
not his or her employment with the Company and all Affiliated Entities has
terminated, each Participant will receive an immediate distribution of his or
her Account under the terms of Section 4.5.

4.5DISTRIBUTION OF ACCOUNT FOLLOWING TERMINATION OR CHANGE IN CONTROL.

(a)Upon a Participant's Termination or upon a Change in Control, the amounts
credited to the Participant's Account, including accrued interest or earnings
and including any unpaid Scheduled In-Service Withdrawal (whether lump sum or
remaining installment payments), will be paid to the Participant or, in the
event of the Participant's death, to his or her Beneficiary. Any Compensation
paid after the date of a Participant's Termination or after the date of a Change
in Control will not be eligible for deferral, but will be paid in cash or in
shares of Stock and any election to defer previously filed by the Participant
will be void. The value of the distribution will be determined in accordance
with Section 4.8.

(b)The Participant's Account will be distributed in five consecutive annual
installments beginning in January of the next Plan Year and calculated in
accordance with subsection (2) below.

(1)Notwithstanding the foregoing, if the balance in the Participant's Account on
November 30 of the Plan Year in which Termination or Change in Control occurs is
less than or equal to $100,000, the balance will be distributed in a single lump
sum payment in January of the next Plan Year.

(2)Annual installments will be calculated as follows: each installment payment
(except the last) will equal the balance in the Participant's Account on
November 30 preceding the date of payment divided by the number of remaining
installments (including the installment being paid). Interest at the Applicable
Interest Rate and/or dividend equivalents shall continue to accrue on the amount
remaining in the Participant's Account during the period in which installment
payments are made, and amounts invested in the Stock Tracking Fund shall
continue to be eligible for stock splits or other adjustments. The final
installment will be equal to the balance in the Participant's Account on the
date of payment.

(3)Notwithstanding any other provision of this Section 4.5, any payment made on
account of a Participant's Termination shall be made (or shall begin) on the
later of the first day of the month following the six-month anniversary of the
date the Participant's Termination, or the date specified above. Each subsequent
payment (if applicable) shall be made in accordance with the provisions of this
Section 4.5.

(c)Each Participant will have the revocable right to make a written designation
of one or more Beneficiaries and one or more contingent Beneficiaries to receive
the Participant's Account balance in the event of the Participant's death on a
form and in a manner prescribed by the Administrator. The designation of a
Beneficiary and contingent Beneficiary, and any revocation and new designation,
will be effective when received by the Administrator.

(1)In the event of a Participant's death prior to the payment of all amounts in
his or her Account, remaining amounts will be paid to the Participant's
Beneficiary or Beneficiaries. If the Participant is predeceased by his or her
designated Beneficiary or Beneficiaries, all remaining amounts will be paid to
the Participant's contingent Beneficiary or Beneficiaries. If no Beneficiary is
designated, or if all designated Beneficiaries and contingent Beneficiaries have
predeceased the Participant, any unpaid amounts will be paid to the executor or
other legal representative of the Participant's estate.

11

--------------------------------------------------------------------------------



(2)If distribution of the Participant's Account has not yet begun prior to his
or her death, payment will be made to the Participant's Beneficiary , contingent
Beneficiary, or estate as determined in subparagraph (1), in accordance with the
provisions of Section 4.5(b), with the date of death being treated as a
Termination for purposes of that Section.

(3)If distribution of the Participant's Account has begun in installments prior
to his or her death, remaining installments will be paid when due to his or her
Beneficiary, contingent Beneficiary, or estate as determined in
subparagraph (1).

(4)The interest in the benefits hereunder of a Beneficiary, including a spouse
of a Participant, who has predeceased the Participant shall automatically pass
to the Participant and shall not be transferable by such Beneficiary in any
manner, including but not limited to such Beneficiary's will, nor shall such
interest pass under the laws of intestate succession.



4.6DISTRIBUTION UPON 409A INCOME INCLUSION.    If and only to the extent this
Plan is determined to fail to meet the requirements of Code Section 409A and the
Regulations, payment may be made to a Participant. Such payment may not exceed
the amount required to be included in income as a result of the failure to
comply with the requirements of Code Section 409A and the Regulations.

4.7DISTRIBUTIONS IN THE EVENT OF INCOMPETENCE.    If the Administrator
determines in its discretion that a benefit under this Plan is to be paid to a
minor, a person declared incompetent or to a person incapable of handling the
disposition of that person's property, the Administrator may direct payment of
such benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Administrator may
require proof of minority, incompetence, incapacity or guardianship, as it may
deem appropriate prior to distribution of the benefit. Any payment of a benefit
shall be a payment for the account of the Participant and the Participant's
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.

4.8SOURCE OF PAYMENTS.

(a)Any amounts paid as a Scheduled In-Service Withdrawal described in
Section 4.2 or a Hardship Withdrawal described in Section 4.3 will be withdrawn
proportionately from all sub-Accounts to which the Participant's Account is
allocated.

(b)If a distribution after a Participant's Termination or on account of a Change
in Control is paid in installments, each installment will be withdrawn
proportionately from all sub-Accounts to which the Participant's Account is
allocated.

(c)Amounts credited as RSU Stock Units shall be distributed in the form of Stock
and each unit shall equal one share of Stock; provided, however, that any
fractional unit attributable to the crediting of a dividend equivalent shall be
paid in cash. In determining the value of the RSU Stock Unit for purposes of any
distribution threshold in this Article, the value of the RSU Stock Unit shall be
equal to the Fair Market Value of the Stock on the date specified in Section 4.2
or Section 4.5 above. All other amounts, including any RSU Cash Units shall be
paid solely in cash. In the case of RSU Compensation paid in cash, the value of
the RSU Cash Unit, for purposes of any distribution threshold in this Article
and for purposes of determining the amount to be distributed, shall be
calculated based on the Fair Market Value of the Stock on the date specified in
Section 4.2 or Section 4.5 above.

4.9WITHHOLDING.    There shall be deducted from all benefits paid under this
Plan the amount of any taxes to be withheld by any federal, state or local
government. The Participants and their

12

--------------------------------------------------------------------------------



Beneficiaries will bear any and all federal, foreign, state, local or other
income or other taxes imposed on amounts paid under this Plan.

4.10DISTRIBUTION OF ACCOUNT IN THE EVENT OF DISABILITY.    In the event of the
Participant's Disability prior to the Participant's Termination, the amounts
credited to his or her Account, including accrued interest or earnings, will be
paid to the Participant or, in the event of the Participant's subsequent death,
to his or her Beneficiary. Any Compensation paid after the date of Disability
will not be eligible for deferral, but will be paid in cash or in shares of
Stock and any election to defer previously filed by the Participant will be
void. The Participant's Account will be paid in accordance with Section 4.5(b),
with the date of determination of Disability being treated as a Termination for
purposes of that Section.

4.11PERMITTED ACCELERATION OF PAYMENTS.    To the extent permitted by Code
Section 409A and related Regulations and except as otherwise provided in
Section 4.5(b)(5), the Administrator may, in its sole discretion, commence
distribution to the Participant, the Participant's Beneficiary or other
appropriate payee the portion of the Participant's Account authorized for
distribution in accordance with Code Section 409A and Regulations, including the
following:

(a)de minimis cash-out payments that result in the termination of the entirety
of a Participant's Account under this Plan and all plans required to be
aggregated under the Regulations, if the payment is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B) at the time of
distribution; and

(b)payment to Participant to pay the Federal Insurance Contributions Act tax
imposed under Code Section 3101 and 3121(v)(2) on Compensation deferred under
the Plan, grossed up as permitted under applicable Regulations.

* * * * End of Article 4 * * * *

13

--------------------------------------------------------------------------------




ARTICLE 5.
ADMINISTRATION OF PLAN


5.1ADMINISTRATOR.

(a)The Administrator will consist of an individual or a committee who will be
appointed by the Compensation Committee. The Administrator will remain in office
at the will of the Compensation Committee who may from time to time remove the
individual or any member of the committee with or without cause and appoint his
or her successor. The Administrator will have the general responsibility for the
administration of the Plan and for carrying out its provisions.

(b)The Administrator shall be one or more officers, directors or employees of
the Company or an Affiliated Entity. The Administrator may resign by delivering
his or her written resignation to the secretary of the Company and the secretary
of the Compensation Committee, and such resignation will become effective upon
the date specified therein; provided, that if the Administrator terminates
employment or service as a director with the Company and Affiliated Entities,
the Administrator shall be deemed to have resigned concurrent with such
termination without further action. In the event of a vacancy, the remaining
members of the Administrator (if any) will constitute the Administrator with
full power to act until the vacancy is filled.

(c)If a committee, the action of the Administrator will be determined by the
vote or other affirmative expression of a majority of its members. Action may be
taken by the committee at a meeting or in writing without a meeting. The members
of the committee will elect one of their numbers as chairman and will select a
secretary who may (but need not) be a member of the committee. The secretary
will keep a record of all meetings and acts of the committee and will have
custody of all records and documents pertaining to its operations. Any member or
the secretary may execute any certificate or other written direction on behalf
of the committee.

(d)The Administrator may (but need not) retain an independent record keeper for
purposes of Plan administration and delegate to the record keeper the
responsibility for maintaining Participants' Accounts, elections regarding
deferrals and distributions.

5.2EFFECT OF ADMINISTRATOR'S ACTION.

(a)The Administrator will interpret and operate the Plan in accordance with the
terms of the Plan and their intended meanings. Further, the Administrator will
have the authority to make any findings of fact needed in the administration of
the Plan, and will have the discretion to interpret or construe ambiguous,
unclear or implied (but omitted) terms in any fashion it deems to be appropriate
in its sole discretion. The validity of any such finding of fact,
interpretation, construction or decision will not be given de novo review if
challenged in court or in any other forum, and will be upheld unless clearly
arbitrary or capricious.

(b)To the extent the Administrator or any Administrator delegate has been
granted discretionary authority under the Plan, the prior exercise of such
authority will not obligate it to exercise such authority in a like fashion
thereafter.

(c)If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, or as determined by the Administrator in its sole and
exclusive judgment, the provision will be considered ambiguous and will be
interpreted by the Administrator in a fashion consistent with its intent, as
determined by the Administrator. The Administrator will amend the Plan
retroactively to cure any such ambiguity, notwithstanding anything in the Plan
to the contrary.

14

--------------------------------------------------------------------------------



(d)This Section 5.2 may not be invoked by any person to require the Plan to be
interpreted in a manner that is inconsistent with its interpretation by the
Administrator. All actions taken and all determinations made in good faith by
the Administrator will be final and binding upon all persons claiming any
interest in or under the Plan.

* * * * End of Article 5 * * * *

15

--------------------------------------------------------------------------------






ARTICLE 6.
CLAIMS PROCEDURE AND ARBITRATION


6.1CLAIMS.    If a Participant, Beneficiary, or any other person claiming rights
through or on behalf of a Participant (a "Claimant") wishes to assert any claim
or cause of action against the Plan, the Company or any Affiliated Entity, the
Administrator, any administrator, record keeper, trustee, or other party arising
out of or relating to the Plan, its interpretation, or breach of any duty (a
"Claim"), then the Claimant must, as his or her sole remedy, follow the claims
procedure, appeal, and arbitration provisions of this Article. By way of
illustration and not limitation, the provisions of this Article will govern any
Claim regarding eligibility, participation, deferral of Compensation, amounts
credited to an Account as deferred Compensation or earnings, withdrawal or
distribution of benefits from an Account, record keeping, Beneficiary
designation, or breach of any administrative or contractual duty.

6.2INITIAL CLAIM.

(a)Each Claimant must submit his or her Claim in writing to the Administrator.
The initial review of each Claim will be made by a claims official designated by
the Administrator. The Claim will be evaluated within 90 days following receipt
unless special circumstances require an extension of time to process the Claim.
If an extension is required, the claims official will provide written notice to
the Claimant within the initial 90-day period. The notice will identify the
special circumstances requiring an extension and the date when a final decision
will be made which will not be more than 180 days after the date on which the
Claim was filed.

(b)The claims official will notify the Claimant in writing whether the Claim is
granted or denied, in whole or in part. If the Claim is granted, the claims
official will notify the Administrator, which will authorize the Plan to pay the
benefits or grant other appropriate relief. If a Claim is denied, in whole or in
part, the notice will (i) identify the specific reasons for the denial,
(ii) cite pertinent Plan provisions upon which the denial is based,
(iii) identify any additional material or information necessary to complete the
Claim and explain why such material or information is necessary, and
(iv) describe the Claimant's right to review of the denial.

6.3ADMINISTRATOR REVIEW OF CLAIM DENIAL.

(a)If his or her Claim is denied by the claims official, in whole or in part, a
Claimant will have the right to a full and fair review by the Administrator. The
Claimant must file a written request for review with the Administrator within
60 days after the date on which the Claimant received written notice of the
denial or, if written notice is not given, within 60 days after the notice was
due.

(b)In connection with the request for Administrator review, the Claimant must
provide any additional material or information identified by the claims official
as necessary to complete the Claim. The Claimant or his or her authorized
representative may review pertinent documents and submit issues and comments in
writing. The Claimant may only present evidence and theories during the review
which the Claimant presented as part of his or her initial Claim or which
responds to the reasons given by the claims official as the basis for denial.
Any Claim, which the Claimant does not in good faith pursue through the
Administrator review stage, will be irrevocably waived.

(c)The Administrator will review and make a decision on the Claim within 60 days
after a request for review is received unless special circumstances require an
extension of time to process the review. If an extension is required, written
notice will be given to the Claimant within the initial 60-day period. The
notice will specify the reasons for the extension and the date when the review
will be completed which will not be more than 120 days after the date on which
the request for review was received.

16

--------------------------------------------------------------------------------



(d)The Claimant will be notified in writing of the Administrator's decision on
review. If the Claim is granted, the Administrator will authorize the Plan to
pay the benefits or grant other appropriate relief. If the Claim is denied, in
whole or in part, the notice will (i) identify the specific reasons for the
denial, (ii) cite pertinent Plan provisions upon which the denial is based, and
(iii) describe the Claimant's right to appeal the denial to an arbitrator.



6.4ARBITRATION.

(a)All appeals from or disputes related to any action of the Administrator will
be finally determined by binding arbitration as provided in this Section 6.4. A
Claimant who has pursued his or her Claim through the review stage and had the
Claim denied by the Administrator (or not decided on a timely basis, in which
case it will be deemed denied) may, as his or her sole remedy, appeal the matter
to an independent arbitrator or panel of arbitrators as provided in this
Section 6.4.

(b)Any request for arbitration must be filed with the Administrator within
60 days after receipt by the Claimant of the written notice of denial of the
appeal by the Administrator or within 60 days after the notice was due, if the
written notice was not sent. The arbitration will be conducted in Denver,
Colorado and will be administered by the American Arbitration Association
("AAA") in accordance with the Federal Arbitration Act and the National Rules
for the Resolution of Employment Disputes of the AAA (the "AAA Rules"). Costs of
arbitration (including the official stenographic record described in
subsection (f) will be allocated by the arbitrator between the parties in
accordance with the AAA Rules, but each party will pay the fees and expenses for
party's own attorney and witnesses.

(c)If the Claim is for $250,000 or less, the arbitration will be conducted by a
single arbitrator; if the Claim is for more than $250,000, the arbitration will
be conducted by a panel of three arbitrators. If the arbitration is conducted by
a single arbitrator, he or she must be familiar with employee benefit matters
and be licensed to practice law in Colorado; if conducted by a panel, each
member of the panel must be familiar with employee benefit matters and at least
two members must be licensed to practice law in Colorado. The arbitrator or
panel of arbitrators will be selected in accordance with the AAA Rules. Any
reference to the "arbitrator" in this Section 6.4 will mean either the single
arbitrator or the panel of three arbitrators, whichever is applicable.

(d)The Administrator will submit to the arbitrator a certified copy of the
record upon which its decision was made. The arbitrator will apply federal law
and will have exclusive authority to resolve any factual or legal claim relating
to the Plan including the interpretation, applicability or enforceability of
this arbitration provision. This Section 6.4 will apply to a Claim
notwithstanding any failure by the claims official or the Administrator to
follow the procedures required by the Plan with respect to the Claim. However,
the arbitrator may permit the Claimant to present additional evidence or
theories if the arbitrator determines that the Claimant was previously precluded
from presenting such evidence or theories due to procedural errors of the claims
official or the Administrator.

(e)The arbitrator will have jurisdiction to hear and rule on pre-hearing
disputes and is authorized to hold pre-hearing conferences by telephone or in
person, as the arbitrator deems necessary. The arbitrator will have the
authority to make a final or partial award in response to a motion to dismiss or
a motion for summary judgment by either party, provided that the other party has
had the opportunity to be fairly heard in response to the motion.

(f)Subject to such rules as the arbitrator may establish, either party may
(i) designate one expert witness, (ii) take the deposition of the other party's
expert witness, (iii) propound requests for production of documents to any
party, and (iv) upon request at the close of the hearing, be

17

--------------------------------------------------------------------------------



given leave to file a post-hearing brief within the time limit established by
the arbitrator. The arbitrator will establish a deadline prior to the
arbitration hearing by which the parties must exchange lists of witnesses,
including any expert witness, and copies of all exhibits intended to be used at
the hearing. The Claimant may not present any evidence, facts, arguments or
theories during arbitration which were not presented in the course of the appeal
to the Administrator, except in response to new evidence, facts, arguments or
theories presented on behalf of the Plan or other party or as provided in
subsection (d). A court reporter will make a stenographic record of the
arbitration hearing and the transcript will be the official record of the
proceeding and made available to the arbitrator and all parties for inspection.

(g)The arbitrator may grant the Claimant's appeal, in whole or in part, only if
the arbitrator determines that relief is justified because (i) the Administrator
was in error upon an issue of law, (ii) the Administrator acted arbitrarily or
capriciously in denying the benefits or other Claim, or (iii) the
Administrator's findings of fact (if applicable) were not supported by
substantial evidence. The arbitrator will provide a reasoned opinion in
accordance with federal law supporting his or her decision including detailed
findings of fact and conclusions of law. The arbitrator may award the benefits
claimed, or other actual damages or injunctive relief, but in no event will the
arbitrator have the authority to award punitive or exemplary damages. The award
of the arbitrator may be entered in any court of competent jurisdiction.

(h)In any proceeding to confirm, modify or vacate any decision of the
arbitrator, the arbitrator's findings of fact will be final and binding on all
parties, but the court may take into consideration, in its decision to confirm,
modify or vacate such decision, any error of law on the part of the arbitrator,
in addition to all grounds provided by statute.

(i)If any provisions included in this Section 6.4 are found to be void and
unenforceable, in whole or in part, the validity of the remainder of the
provisions will not be affected.

* * * * End of Article 6 * * * *

18

--------------------------------------------------------------------------------




ARTICLE 7.
MISCELLANEOUS


7.1AMENDMENT OR TERMINATION OF PLAN.    The Company reserves the right to amend
or terminate and/or terminate and liquidate this Plan at any time for any reason
in its sole, absolute and unfettered discretion, provided that no amendment or
termination will reduce the amount of Compensation or the number of RSU Stock
Units or RSU Cash Units credited to any Participant's Account. Amendment or
termination will be by written instrument executed by the President.

7.2CONSTRUCTION.    Unless the context of this Plan clearly requires otherwise,
references in the plural will include the singular and references in the
singular will include the plural and masculine pronouns shall include the
feminine equivalent. The section and other headings contained in this Plan are
for reference purposes only and will not control or affect the construction of
this Plan or its interpretation in any respect. Section and subsection
references are to this Plan unless otherwise specified. The captions of the
articles, sections and paragraphs of this Plan are for convenience only and
shall not control nor affect the meaning or construction of any of its
provisions.

7.3FUNDING.

(a)This Plan is an unfunded plan of deferred compensation that is not intended
to meet the qualification requirements of Section 401 of the Code. Each
Participant's Account represents the unsecured contractual obligation of the
Company.

(b)Although not obligated to do so, the Company may choose to set aside funds or
other assets to assist in funding its obligations under this Plan. Such funds or
assets may be placed in trust with a trustee selected by the Administrator
subject to such agreement as the Administrator may approve. The Administrator
will direct the investment of any such funds in a manner designed to assist the
Company in meeting its obligations. The principal and any earnings on funds set
aside in trust will be used exclusively to assist the Company in meeting its
obligations under this Plan, but Participants and any Beneficiaries will have no
preferred claim on, or any beneficial ownership in, any assets of the trust
prior to the time any such assets are paid to the Participants or Beneficiaries
as benefits. All assets in the trust will be subject to the claims of the
Company's general creditors under state and federal law in the event of
insolvency or bankruptcy of the Company.

(c)No Participant will have any right, title, or interest in or to any
investments that the Company may make to aid in meeting its obligations under
this Plan. Nothing contained in this document, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between any Employer or the Administrator and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from an Employer pursuant to this Plan, such rights will be
no greater than the right of an unsecured creditor of the Employer. Participants
and their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer.

7.4PARTICIPANT'S INTEREST.    No Participant may assign, transfer, alienate, or
encumber in any manner his or her interest under this Plan. No Participant may
borrow funds and grant a security interest or otherwise pledge his or her rights
under this Plan.

7.5GOVERNING LAW.    To the extent not preempted by the Employee Retirement
Income Security Act and other federal law, this Plan will be governed by the law
of the State of Delaware, without regard to its conflicts of laws provisions.

7.6STATUS UNDER ERISA AND THE CODE.    This Plan is intended to be a plan that
is not qualified within the meaning of Code Section 401(a) and that "is unfunded
and is maintained by an

19

--------------------------------------------------------------------------------



employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees (a "top hat" plan)
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent. This Plan is intended to comply with Section 409A
of the Code and shall be interpreted to so comply.

7.7EMPLOYER'S LIABILITY.    Only the Plan entered into between the Employer and
a Participant shall define the Employer's liability for payment of benefits. An
Employer shall have no obligation to a Participant under the Plan except as
expressly provided in the Plan or a deferral election form for the Plan filed
with the Administrator.

7.8NOT A CONTRACT OF EMPLOYMENT.    The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

7.9NOTICE.    Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to Crown Media
Holdings, Inc., Attn: Executive Vice President/CFO, 6430 South Fiddlers Green
Circle, Suite 500, Greenwood Village, Colorado 80111 and a copy to Crown Media
Holdings, Inc., Attn: General Counsel, 12700 Ventura Blvd., Studio City, CA
91604. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Any notice or filing required or permitted to
be given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

7.10SUCCESSORS.    The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's designated Beneficiaries.

7.11VALIDITY.    In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

* * * * End of Article 7 * * * *

20

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this restated Plan has been executed this        day
of                  , 2008.

THIS DOCUMENT CONTAINS A BINDING ARBITRATION PROVISION
THAT MAY BE ENFORCED BY THE PARTIES.

 
   
   
ATTEST:   CROWN MEDIA HOLDINGS, INC.
Leslie C. Park


--------------------------------------------------------------------------------


 
By:
 
/s/ HENRY SCHLEIFF  

--------------------------------------------------------------------------------

    Title:   President & CEO


--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.76



CROWN MEDIA HOLDINGS, INC.
DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008
TABLE OF CONTENTS
CROWN MEDIA HOLDINGS, INC.
DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)
ARTICLE 1. DEFINITIONS
ARTICLE 2. PARTICIPATION AND DEFERRAL
ARTICLE 3. VESTING AND INVESTMENT FUND ALTERNATIVES
ARTICLE 4. TERMINATION AND DISTRIBUTION
ARTICLE 5. ADMINISTRATION OF PLAN
ARTICLE 6. CLAIMS PROCEDURE AND ARBITRATION
ARTICLE 7. MISCELLANEOUS
